235 F.2d 782
ROBBINSDALE AMUSEMENT CORPORATION, Appellant,v.WARNER BROS. PICTURES DISTRIBUTING CORPORATION et al.
No. 15605.
United States Court of Appeals Eighth Circuit.
July 17, 1956.

Lee Loevinger, Minneapolis, Minn., for appellant.
Mandt Torrison, St. Paul, Minn., David Shearer and Matthew J. Levitt, Minneapolis, Minn., for appellees.
PER CURIAM.


1
Appeal from judgment of District Court, D.C., 141 F. Supp. 134, dismissed without further costs to any party to cause, and cause remanded to District Court with directions to satisfy in full judgment entered in said Court against plaintiff and in favor of certain defendants, plaintiff and favor of certain defendants, on stipulation.